Vinje, C. J.
In this case it is held: (1) that an insurance company insuring an employer under the Wisconsin workmen’s compensation act which has appeared in the proceedings for compensation brought by an injured employee is an adverse party within the meaning of sec. 102.23, Stats., in an action by such employee to set aside an order dismissing his petition for compensation, and must be made a party defendant by due service. Hammond-Chandler L. Co. v. Industrial Comm. 163 Wis. 596, 158 N. W. 292; Gough v. Industrial Comm. 165 Wis. 632, 162 N. W. 434; New Dells L. Co. v. Industrial Comm. 166 Wis. 207, 164 N. W. 824; Youghiogheny & Ohio C. Co. v. Lasevich, 171 Wis. 347, 176 N. W. 855. (2) That service upon a so-called “resident manager” of a corporation, shown to be only a claim adjuster and having no other relation whatever of employment or otherwise to the corporation, is not service upon a “managing agent” of the corporation within the meaning of sec. 2637, sub. (10),
By the Court. — Judgment affirmed.